*110ORDER
PER CURIAM.
Defendant was convicted by the court in a jury-waived trial of driving while intoxicated, § 577.010, RSMo Supp.1990; failure to yield to an emergency vehicle, § 304.022, RSMo 1990; and failure to dim lights within 500 feet of an oncoming vehicle, § 307.-070, RSMo Supp.1990. The court sentenced him to a $20.00 fine on the failure to dim lights count; a $20.00 fine on the failure to yield to an emergency vehicle count; and to 30 days in the county jail with execution of sentence suspended and defendant placed on two years unsupervised probation with special conditions on the driving while intoxicated count. We affirm. The convictions are supported by sufficient evidence and no prejudicial error of law appears. An opinion would have no prece-dential value nor serve any jurisprudential purpose. The parties have been furnished with a memorandum opinion for their information only, setting forth the facts and reasons for this order pursuant to Rules 30.25(b).